DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 16/372,337 that was filed on 04/01/2019. Claims 1-20 are currently under examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wing-centerbody juncture” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 It is not clear from the recitation in claim 5 or from the figures what is considered “a wing-centerbody juncture”. The structure or the juncture or the line need to be clearly shown to properly understand the claimed limitations. Appropriate correction/clarification required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keegan et al. (US 2018/0009525).
Regarding Claim 1, Keegan discloses an aircraft having a blended-wing-body configuration, comprising: 
a centerbody (30, Fig. 1) having an airfoil-shaped cross section, an aircraft centerline, an aft portion, an upper mold line, a lower mold line, and a pair of centerbody leading edge portions respectively on opposite sides of the aircraft centerline (Fig. 1-3, 7 clearly have these limitations); 
a pair of wings (40, Fig. 1) integral with the centerbody; 
at least one pair of engines (32, Fig. 1) located on opposite sides of the aircraft centerline and mounted within the centerbody between the upper mold line and the lower mold line; 
a pair of air inlets (34, Fig. 1) located respectively along the pair of centerbody leading edge portions and respectively fluidly coupled to the pair of engines; and 
a pair of exhaust outlets (36, Fig. 1) located in the aft portion of the centerbody and respectively fluidly coupled to the pair of engines.  
Regarding Claim 2, Keegan discloses an aircraft having a blended-wing-body wherein: the pair of exhaust outlets (36s, Fig. 1) are defined in the upper mold line of the aft portion of the centerbody. 
Regarding Claim 3, Keegan discloses an aircraft having a blended-wing-body wherein: each engine (32, Figs. 1, 3) has an engine centerline; and each exhaust outlet (36, Figs. 1, 3) has an outlet geometric center located inboard of the engine centerline.  
Regarding Claim 4, Keegan implicitly discloses an aircraft having a blended-wing-body wherein: the centerbody has an airfoil thickness-to-chord ratio of at least 10 percent; each wing has an airfoil thickness-to-chord ratio of less than 10 percent; and the aircraft has a wing-centerbody juncture at a location where the airfoil thickness-to-chord ratio changes from less than 10 percent to at least 10 percent (i.e. even if the percentage numbers are not recited, looking at Figs. 1-3 clearly show the ratio claimed).  
Regarding Claim 5, Keegan discloses an aircraft having a blended-wing-body including: a transverse axis oriented perpendicular to the aircraft centerline; the centerbody having a centerbody trailing edge portion having a centerbody trailing edge sweep angle defined relative to the transverse axis; each one of the wings having a wing trailing edge portion having a wing trailing edge sweep angle defined relative to the transverse axis; and the wing trailing edge sweep angle being different than the centerbody trailing edge sweep angle on each side of the aircraft such that an intersection of the wing trailing edge portion with the centerbody trailing edge portion defines a trailing edge planform break; and a wing-centerbody juncture on each side of the aircraft being located inboard of the trailing edge planform break (See annotated Fig. 1 below).  

    PNG
    media_image1.png
    719
    581
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2018/0009525) in view of Moxon (US 2016/0207630).
Regarding Claim 6, Keegan discloses claim 6 similar to the rejection of claim 1 above, but lacks to disclose a method of combusting a fuel-air mixture within the pair of engines; and discharging an exhaust of combustion of the fuel-air mixture from a pair of exhaust outlets respectively fluidly coupled to the pair of engines, since the fans 32 of Keegan are electrically operated. 
Keegan lacks, but Moxon teaches a method of operating a blended wing body aircraft with engines (10a, 10b, Fig. 1) comprising combusting a fuel-air mixture within the pair of engines (10a, 10b, Fig. 1); and discharging an exhaust of combustion of the fuel-air mixture (via, 50, Fig. 1) from a pair of exhaust outlets respectively fluidly coupled to the pair of engines. It would have been obvious to one of ordinary skill in the art to modify the engine of Keegan with the engines taught in Moxon in order to increase weight to power ratio of the engine system as well as an application in a long haul and endurance flights.
Regarding Claim 7, Keegan discloses a method wherein drawing the air into the pair of air inlets (34s, Fig. 1-2) comprises:  -36-Case No. 18-3231-US-NPdrawing the air into the pair of air inlets located at least partially below a leading edge forwardmost point respectively of the pair of centerbody leading edge portions (Fig. 2).  
Regarding Claims 8 and 19, Keegan discloses a method operating an aircraft wherein discharging the exhaust from the pair of exhaust outlets (via 36s, Fig. 1) comprises: discharging the exhaust from the pair of exhaust outlets (36, Figs. 1, 3) each located inboard of an engine centerline respectively of the pair of engines (32, Fig. 1). 
Regarding Claims 9 and 20, Keegan discloses claim 6 similar to the rejection of claim 1 above. Keegan, but Moxon teaches a method of combusting the fuel-air mixture within the pair of engines (via 10a, 10b, Fig. 1) comprises: combusting the fuel-air mixture within a pair of turbine engines each having a high bypass ratio (para. [0022]). Keegan and Moxon discloses the claimed invention except the bypass ratio of the engine being between 5 and 20.  It would have been an obvious matter of design choice to make the bypass ratio of the engines in Keegan and Moxon, since applicant has not disclosed that making the engine bypass ratio between 5 and 20 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with high bypass ratio taught in Moxon. 
Additionally, para. [0075] of the specification in instant application states that any suitable bypass ratio can be used. Para. [00114] of the specification in the instant application also states engine 202 may be provided with bypass ratio between 5 and 20 or lower than 5 or higher than 20. Therefore, any bypass ratio can be used and no criticality exists to the limitation.
Regarding Claim 11, Keegan discloses an aircraft having a flying wing configuration (Fig. 1), comprising: 
a pair of wings (40, Fig. 1) integral with each other and collectively defining an aircraft centerline, each one of the wings having an upper mold line, a lower mold line, a wing leading edge portion and a wing trailing edge portion (Fig. 1-3, 7 clearly have these limitations); 
at least one pair of engines (32s, Fig. 1) located on opposite sides of the aircraft centerline and mounted respectively within the pair of wings between the upper mold line and the lower mold line; 
34, Fig. 1) located respectively along the wing leading edge portions and respectively fluidly coupled to the pair of engines; and 
a pair of exhaust outlets (36s, Fig. 1) respectively fluidly coupled to the pair of engines.  
Keegan is silent, but Moxon teaches an aircraft with flying wing configuration wherein each engine is configured as a turbofan engine (i.e. turbo + fan; gas turbine engine with fan, Fig. 2).
It would have been obvious to one of ordinary skill in the art to modify the engine of Keegan with the turbo fan engines taught in Moxon in order to increase fuel efficiency, increase weight to power ratio of the engine system as well as an application in a long haul and endurance flights.
Regarding Claim 12, Keegan is silent, but Moxon teaches an aircraft engine with a high bypass ration (para. [0022]). Keegan and Moxon discloses the claimed invention except the bypass ratio of the engine being between 5 and 20.  It would have been an obvious matter of design choice to make the bypass ratio of the engines in Keegan and Moxon, since applicant has not disclosed that making the engine bypass ratio between 5 and 20 solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with high bypass ratio taught in Moxon. 
Additionally, para. [0075] of the specification in instant application states that any suitable bypass ratio can be used. Para. [00114] of the specification in the instant application also states engine 202 may be provided with bypass ratio between 5 and 20 or lower than 5 or higher than 20. Therefore, any bypass ratio can be used and no criticality exists to the limitation.
Regarding Claim 13, Keegan discloses an aircraft having a flying wing configuration (Fig. 1) wherein: the pair of exhaust outlets (36s, Fig. 1) are defined in the upper mold line respectively of the pair of wings.  
Regarding Claim 14, Keegan discloses an aircraft having a flying wing configuration (Fig. 1) wherein: each engine (32, Figs. 1, 3) has an engine centerline; and each exhaust outlet (36, Figs. 1, 3) has an outlet geometric center located inboard of the engine centerline.  
Regarding Claim 15, Keegan discloses an aircraft having a flying wing configuration (Fig. 1) wherein: the aircraft has a nose and an aircraft center of gravity; each one of the engines has an engine center of gravity; the engine center of gravity of each one of the engines is located within a distance from the aircraft center of gravity of 20 percent of a distance from of a forwardmost point of the nose to the aircraft center of gravity (see Fig. 1-2); and the distance being measured along the aircraft centerline.  
Regarding Claim 16, Keegan discloses claim 16 similar to the rejection of claims 1 and 6 above, but lacks to disclose a method of combusting a fuel-air mixture within the pair of engines; and discharging an exhaust of combustion of the fuel-air mixture from a pair of exhaust outlets respectively fluidly coupled to the pair of engines, since the fans 32 of Keegan are electrically operated. 
Keegan lacks, but Moxon teaches a method of operating a blended wing body aircraft with engines (10a, 10b, Fig. 1) comprising combusting a fuel-air mixture within the pair of engines (10a, 10b, Fig. 1); and discharging an exhaust of combustion of the fuel-air mixture (via, 50, Fig. 1) from a pair of exhaust outlets respectively fluidly coupled to the pair of engines. It would have been obvious to one of ordinary skill in the art to modify the engine of 
Regarding Claim 17, Keegan discloses a method wherein drawing the air into the pair of air inlets (34s, Fig. 1-2) comprises:  -36-Case No. 18-3231-US-NPdrawing the air into the pair of air inlets located at least partially below a leading edge forwardmost point respectively of the pair of wing leading edge portions (Fig. 2).  
Regarding Claims 18, Keegan discloses a method operating an aircraft wherein discharging the exhaust from the pair of exhaust outlets (36s, Fig. 1-2) comprises: discharging the exhaust from the pair of exhaust outlets defined in the upper mold line respectively of the pair of wings (Fig. 1).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keegan et al. (US 2018/0009525) in view of Moxon (US 2016/0207630) in further view of Smith et al. (US 8,256,706).
Regarding Claim 10, Keegan and Moxon lack, but Smith teaches a method of operating an aircraft by acoustically blocking, using a pair of vertical stabilizers (vertical stabilizers on Fig. 11) located on opposite sides of an aft portion of the centerbody, at least a portion of exhaust noise emanating from the pair of exhaust outlets (Fig. 11).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of operating the aircraft in Keegan and Moxon with the vertical stabilizer as taught in Smith to minimize the noise generated by the engine as well as provide more stability to the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642